Exhibit 10.2


EXECUTION VERSION







COLLATERAL AGREEMENT
dated and effective as of
April 3, 2020
among
EDGEWELL PERSONAL CARE COMPANY,
as the Borrower,
each other Subsidiary Loan Party
party hereto
and
BANK OF AMERICA, N.A.,
as Collateral Agent












--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
ARTICLE I

DEFINITIONS
SECTION 1.1. Credit Agreement 1
SECTION 1.2. Other Defined Terms 1
ARTICLE II

PLEDGE OF SECURITIES
SECTION 2.1. Pledge 4
SECTION 2.2. Delivery of the Pledged Collateral 5
SECTION 2.3. Representations, Warranties and Covenants 6
SECTION 2.4. Certification of Limited Liability Company and Limited Partnership
Interests 7
SECTION 2.5. Registration in Nominee Name; Denominations 8
SECTION 2.6. Voting Rights; Dividends and Interest, Etc 8
ARTICLE III

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
SECTION 3.1. Security Interest 9
SECTION 3.2. Representations and Warranties 11
SECTION 3.3. Covenants 13
SECTION 3.4. Other Actions 15
SECTION 3.5. Covenants Regarding Patent, Trademark and Copyright Collateral 16
ARTICLE IV

REMEDIES
SECTION 4.1. Remedies Upon Default 17
SECTION 4.2. Application of Proceeds 19
SECTION 4.3. Securities Act, Etc 19
SECTION 4.4. Collection of Receivables Assets 20
SECTION 4.5. Special Collateral Account 20
SECTION 4.6. Pledgors’ Obligations Upon Event of Default 20
ARTICLE V

MISCELLANEOUS
SECTION 5.1. Notices 20
SECTION 5.2. Security Interest Absolute 21
-2-

--------------------------------------------------------------------------------



SECTION 5.3. Limitation By Law 21
SECTION 5.4. Binding Effect; Several Agreements 21
SECTION 5.5. Successors and Assigns 21
SECTION 5.6. Collateral Agent’s Fees and Expenses; Indemnification 21
SECTION 5.7. Collateral Agent Appointed Attorney-in-Fact 22
SECTION 5.8. Governing Law 22
SECTION 5.9. Waivers; Amendment 23
SECTION 5.10. WAIVER OF JURY TRIAL 23
SECTION 5.11. Severability 24
SECTION 5.12. Counterparts 24
SECTION 5.13. Headings 24
SECTION 5.14. Jurisdiction; Consent to Service of Process 24
SECTION 5.15. Termination or Release 24
SECTION 5.16. Additional Subsidiaries 25
SECTION 5.17. General Authority of the Collateral Agent 26
SECTION 5.18. Subject to Intercreditor Agreements; Conflicts 26
SECTION 5.19. [Reserved] 26
SECTION 5.20. Person Serving as Collateral Agent 26
SECTION 5.21. Survival of Agreement 27
SECTION 5.22. Secured Cash Management Agreements and Secured Hedge Agreements 27




Schedules


Schedule I Subsidiary Loan Parties
Schedule II  Pledged Stock; Pledged Debt
Schedule III  Intellectual Property
Schedule IV  Commercial Tort Claims


Exhibits


Exhibit I Form of Supplement to the Collateral Agreement
Exhibit II Form of Notice of Grant of Security Interest in Intellectual Property




-3-

--------------------------------------------------------------------------------




COLLATERAL AGREEMENT dated and effective as of April 3, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is among EDGEWELL PERSONAL CARE COMPANY, a Missouri
corporation (the “Borrower”), each Subsidiary Loan Party listed on the signature
pages hereof and each other Subsidiary Loan Party that becomes a party hereto
after the date hereof (together with the Borrower, the “Pledgors”), and Bank of
America, N.A., as collateral agent for the Secured Parties referred to herein
(together with its successors and assigns in such capacity, the “Collateral
Agent”).
PRELIMINARY STATEMENT
Reference is made to the Credit Agreement, dated as of March 28, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time, the Issuing Banks party thereto from time to time,
Bank of America, N.A., as administrative agent for the Lenders (together with
its successors and assigns in such capacity, the “Administrative Agent”) and as
Collateral Agent, and the other parties party thereto.
The Lenders and the Issuing Banks have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement on or prior to the Closing Date. The Borrower and the Subsidiary Loan
Parties, as affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement. The
Borrower and the Subsidiary Loan Parties are willing to execute and deliver this
Agreement in order to induce the Lenders and the Issuing Banks to extend such
credit under the Credit Agreement.
Therefore, to induce the Lenders and the Issuing Banks to make their respective
extensions of credit under the Credit Agreement the parties hereto agree as
follows:





--------------------------------------------------------------------------------




ARTICLE I

Definitions

SECTION 1.1. Credit Agreement.
(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the Uniform Commercial Code (as defined herein) and not defined in
this Agreement or the Credit Agreement have the meanings specified therein. The
term “instrument” shall have the meaning specified in the Uniform Commercial
Code.
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.2. Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.
“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.1.
“Collateral” means Article 9 Collateral and Pledged Collateral. For the
avoidance of doubt, the term “Collateral” does not include any Excluded Property
or Excluded Securities.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).
“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise; (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III; (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
-2-



--------------------------------------------------------------------------------



“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“Federal Securities Laws” has the meaning assigned to such term in Section 4.3.
“General Intangibles” means all “general intangibles” as defined in the Uniform
Commercial Code, including all choses in action and causes of action and all
other intangible personal property of any Pledgor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Pledgor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, swap
agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Pledgor to secure payment
by an Account Debtor of any of the Accounts.
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.
“Intellectual Property” means all intellectual property of every kind and nature
of any Pledgor, whether now owned or hereafter acquired by any Pledgor,
including, inventions, designs, Patents, Copyrights, Trademarks, Patent
Licenses, Copyright Licenses, Trademark Licenses, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.
“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.2(f).
“Intercreditor Agreements” means (a) a Permitted First Lien Intercreditor
Agreement (upon and during the effectiveness thereof) and (b) any other
intercreditor agreement (upon and during the effectiveness thereof) with respect
to any other Indebtedness permitted under the Credit Agreement to be secured by
a first priority Lien on all or any portion of the Collateral and that is
entered into (including by the Collateral Agent) in compliance with the Credit
Agreement.
“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, including, without limitation, the agreements set forth on
Schedule III hereto.
“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached hereto
as Exhibit II or such other form as shall be reasonably acceptable to the
Collateral Agent.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).
“Patents” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all letters patent of the United States or the
equivalent thereof in any other country or jurisdiction, including those listed
on Schedule III, and all applications for letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule III; (b) all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or
-3-



--------------------------------------------------------------------------------



revisions thereof, and the inventions disclosed or claimed therein, including
the right to make, use, import and/or sell the inventions disclosed or claimed
therein; (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing and (d) all income, royalties, damages and payments now
or hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.
“Perfection Certificate” means the Perfection Certificate with respect to the
Borrower and the other Pledgors in form and substance reasonably satisfactory to
the Collateral Agent and delivered to the Collateral Agent as of the Closing
Date, as the same may be supplemented from time to time to the extent required
by Section 5.04(f) of the Credit Agreement.
“Permitted Liens” means Liens that are permitted pursuant to Section 6.02 of the
Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 2.1.
“Pledged Debt” has the meaning assigned to such term in Section 2.1.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 2.1.
“Pledgor” means the Borrower and each Subsidiary Loan Party set forth on
Schedule I and any other Subsidiary Loan Party that becomes a party hereto
pursuant to Section 5.16. Notwithstanding anything to the contrary set forth
herein, any entity that ceases to be a Guarantor in accordance with the terms of
Section 9.18 of the Credit Agreement shall automatically cease to be a Pledgor.
“Proceeds” means all “Proceeds” as defined in the Uniform Commercial Code,
including all proceeds of, and all other profits, products, rents or receipts,
in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Pledgor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement. Notwithstanding the foregoing, for purposes of the Loan Documents,
any Guarantee of, or grant of any Lien to secure, any obligations in respect of
a Secured Hedge Agreement by a Pledgor shall not include any Excluded Swap
Obligations with respect to such Pledgor.
“Security Interest” has the meaning assigned to such term in Section 3.1(a).
“Subsidiary Loan Party” means any Subsidiary set forth on Schedule I and any
Subsidiary that becomes a party hereto pursuant to Section 5.16.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).
-4-



--------------------------------------------------------------------------------



“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all trademarks, service marks, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof, including those listed on
Schedule III; (b) all goodwill associated with or symbolized by the foregoing;
(c) all claims for, and rights to sue for, past or future infringements,
dilutions or other violations of any of the foregoing; and (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement, dilutions or other violations thereof.
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

ARTICLE II 

Pledge of Securities

SECTION 2.1. Pledge. As security for the payment or performance when due
(whether at the stated maturity, by acceleration or otherwise), as the case may
be, in full of its Secured Obligations, each Pledgor hereby assigns and pledges
to the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under (whether now owned or hereafter acquired):
(a) all Equity Interests directly owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (any such
Equity Interests, the “Pledged Stock”); provided that the Pledged Stock shall
not include any Excluded Securities or Excluded Property;
(b) (i) the debt obligations owed to such Pledgor listed opposite the name of
such Pledgor on Schedule II, (ii) all other debt obligations existing on the
Closing Date or in the future owed or issued to such Pledgor, and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the property described in clauses (b)(i), (ii) and (iii)
above, the “Pledged Debt”); provided that the Pledged Debt shall not include any
Excluded Securities or Excluded Property;
(c) subject to Section 2.6, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Stock and the Pledged
Debt;
(d) subject to Section 2.6, all rights and privileges of such Pledgor with
respect to the Pledged Stock, Pledged Debt and other property referred to in
clause (c) above; and
(e) all Proceeds of any of the foregoing (the Pledged Stock, Pledged Debt and
other property referred to in this clause (e) and in clauses (c) through (d)
above being collectively
-5-



--------------------------------------------------------------------------------



referred to as the “Pledged Collateral”); provided that the Pledged Collateral
shall not include any Excluded Securities or Excluded Property,
TO HAVE AND TO HOLD, the Pledged Collateral together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.2. Delivery of the Pledged Collateral.
(a) Each Pledgor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all
certificates or other instruments (if any) representing such Pledged Securities,
to the extent such Pledged Securities are either (i) Pledged Stock or (ii) in
the case of promissory notes or other instruments evidencing Pledged Debt, are
required to be delivered pursuant to clause (b) of this Section 2.2.
(b) To the extent any Indebtedness for borrowed money constituting Pledged
Collateral owed to any Pledgor (other than intercompany Indebtedness owed to
such Pledgor by another Pledgor) is evidenced by a duly executed promissory note
in an individual amount in excess of $5,000,000, such Pledgor shall promptly
cause such promissory note to be pledged and delivered to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the terms hereof (except to
the extent that a pledge or delivery of such promissory note would violate
applicable law). To the extent any such promissory note is a demand note, each
Pledgor party thereto agrees, if requested by the Collateral Agent, to
immediately demand payment thereunder upon the occurrence and during the
continuance of an Event of Default specified under Section 7.01(b), (c), (h) or
(i) of the Credit Agreement, unless such demand would not be commercially
reasonable or would otherwise expose such Pledgor to liability to the maker of
such promissory note.
(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing clauses (a) and (b) of this Section
2.2 shall be accompanied by stock powers or allonges, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent, and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities that are created pursuant to Section 2.4(b)) as the Collateral Agent
may reasonably request. Each delivery of Pledged Securities shall be accompanied
by a schedule describing the securities, which schedule shall be deemed to be
attached hereto as Schedule II (or a supplement to Schedule II, as applicable)
and made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

SECTION 2.3. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:
(i) Schedule II correctly sets forth (or, with respect to any Pledged Stock
issued by an issuer that is not a Subsidiary of the Borrower, correctly sets
forth, to the knowledge of the relevant Pledgor), as of the Closing Date, the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and
-6-



--------------------------------------------------------------------------------



includes (i) all Equity Interests pledged hereunder and (ii) Pledged Debt
pledged hereunder and in an individual principal amount in excess of $5,000,000;
(ii) the Pledged Stock and Pledged Debt (with respect to any Pledged Stock or
Pledged Debt issued by an issuer that is not a subsidiary of the Borrower, to
the knowledge of the relevant Pledgor), as of the Closing Date, (x) have been
duly and validly authorized and issued by the issuers thereof and (y) (i) in the
case of Pledged Stock, are fully paid and, with respect to Equity Interests
constituting capital stock of a corporation, nonassessable and (ii) in the case
of Pledged Debt, are legal, valid and binding obligations of the issuers
thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and any implied covenant of good
faith and fair dealing;
(iii) except for the security interests granted hereunder (and other security
interests not prohibited by the Loan Documents), each Pledgor (i) is and,
subject to any transfers not in violation of the Credit Agreement, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II (as may be supplemented from time to time pursuant to
Section 2.2(c)) as owned by such Pledgor, (ii) holds the same free and clear of
all Liens, other than Permitted Liens, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than pursuant to a
transaction not prohibited by the Credit Agreement and other than Permitted
Liens and (iv) subject to the rights of such Pledgor under the Loan Documents to
Dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;
(iv) other than as set forth in the Credit Agreement, and except for
restrictions and limitations imposed by the Loan Documents or securities laws
generally or otherwise not prohibited by the Credit Agreement, the Pledged Stock
(other than partnership interests) is and will continue to be freely
transferable and assignable, and none of the Pledged Stock is or will be subject
to any option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the Disposition thereof pursuant
hereto, or the exercise by the Collateral Agent of rights and remedies hereunder
other than under applicable Requirements of Law;
(v) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(vi) other than as set forth in the Credit Agreement, as of the Closing Date, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby other than such as have been obtained and are in full force and effect;
(vii) by virtue of the execution and delivery by the respective Pledgors of this
Agreement or any supplement hereto, when any Pledged Securities are delivered to
the Collateral Agent, for the benefit of the Secured Parties, in accordance with
this Agreement (to the extent required hereunder) and financing statements
naming the Collateral Agent as the secured party
-7-



--------------------------------------------------------------------------------



described in Section 3.2 are filed in the appropriate filing office, the
Collateral Agent will obtain, for the benefit of the Secured Parties, a legal,
valid and perfected Lien upon and security interest in the Pledged Collateral
under the Uniform Commercial Code or its equivalent in any applicable
jurisdiction, subject only to Permitted Liens; and
(viii) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, subject to the terms of any applicable Intercreditor
Agreement, agrees to transfer record ownership of the securities issued by it in
connection with any request by the Collateral Agent if an Event of Default has
occurred and is continuing.

SECTION 2.4. Certification of Limited Liability Company and Limited Partnership
Interests.
(a) As of the Closing Date, except as set forth on Schedule II, the Equity
Interests in limited liability companies and limited partnerships that are
pledged by the Pledgors hereunder and do not have a certificate described on
Schedule II do not constitute a security under Section 8-103 of the Uniform
Commercial Code or the corresponding code or statute of any other applicable
jurisdiction.
(b) The Pledgors shall at no time elect to treat any interest in any limited
liability company or limited partnership Controlled by a Pledgor and pledged
hereunder as a “security” within the meaning of Article 8 of the Uniform
Commercial Code or its equivalent in any jurisdiction or issue any certificate
representing such interest, unless promptly thereafter (and in any event within
30 days or such longer period as the Collateral Agent may permit in its sole
discretion) the applicable Pledgor provides notification to the Collateral Agent
of such election and delivers, as applicable, any such certificate to the
Collateral Agent pursuant to the terms hereof.

SECTION 2.5. Registration in Nominee Name; Denominations. Subject to the terms
of any applicable Intercreditor Agreement, the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in the name of the applicable Pledgor, endorsed
or assigned in blank or in favor of the Collateral Agent or, if an Event of
Default shall have occurred and be continuing, in its own name as pledgee or the
name of its nominee (as pledgee or as sub-agent). If an Event of Default shall
have occurred and be continuing, each Pledgor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall have the right to exchange the certificates representing Pledged
Securities held by it for certificates of smaller or larger denominations for
any purpose consistent with this Agreement, subject to any applicable
Intercreditor Agreement. Subject to any applicable Intercreditor Agreement, each
Pledgor shall cause any Subsidiary that is not a party to this Agreement to
comply with a request by the Collateral Agent, pursuant to this Section 2.5, to
exchange certificates representing Pledged Securities of such Subsidiary for
certificates of smaller or larger denominations.

SECTION 2.6. Voting Rights; Dividends and Interest, Etc.
(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given written notice to the relevant
Pledgors of the Collateral Agent’s intention to exercise its rights hereunder:
(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement or
the other Loan Documents; provided that, except as not prohibited by the Credit
Agreement, such rights and powers shall not
-8-



--------------------------------------------------------------------------------



be exercised in any manner that would materially and adversely affect the rights
and remedies of the Collateral Agent or any other Secured Party under this
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same.
(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subclause (i) above.
(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Loan Documents and applicable laws; provided that (A) any noncash
dividends, interest, principal or other distributions, payments or other
consideration in respect thereof, including any rights to receive the same to
the extent not so distributed or paid, that would constitute Pledged Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities, received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, as a result of any merger, consolidation, acquisition or other exchange
of assets to which such issuer may be a party or otherwise or (B) any non-cash
dividends and other distributions paid or payable in respect of any Pledged
Securities that would constitute Pledged Securities, in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid in surplus, in each case, shall be and become
part of the Pledged Collateral, and, if received by any Pledgor, shall not be
commingled by such Pledgor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent, for the benefit of the Secured Parties, and shall be promptly
delivered to the Collateral Agent, for the benefit of the Secured Parties, in
the same form as so received (endorsed in a manner reasonably satisfactory to
the Collateral Agent).
(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the relevant Pledgor or Pledgors
of the Collateral Agent’s intention to exercise its rights hereunder, all rights
of any Pledgor to receive dividends, interest, principal or other distributions
that such Pledgor is authorized to receive pursuant to subclause (a)(iii) of
this Section 2.6 shall cease, and all such rights shall thereupon become vested,
for the benefit of the Secured Parties, in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Pledgor contrary to the
provisions of this Section 2.6 shall not be commingled by such Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the Collateral
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this clause (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.2. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate of a
Responsible Officer of the Borrower to that effect, the Collateral Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other
-9-



--------------------------------------------------------------------------------



distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of clause (a)(iii) of this Section 2.6 and that remain in such
account.
(c) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Collateral Agent to the Borrower of the Collateral
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 2.6, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 2.6, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate of a
Responsible Officer of the Borrower to that effect, each Pledgor shall have the
right to exercise the voting and/or consensual rights and powers that such
Pledgor would otherwise be entitled to exercise pursuant to the terms of clause
(a)(i) of this Section 2.6 and the obligations of the Collateral Agent under
clause (a)(ii) of this Section 2.6 shall be in effect.

ARTICLE III 

Security Interests in Other Personal Property

SECTION 3.1. Security Interest.
(a) As security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of the
Secured Obligations, each Pledgor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Pledgor or in which such Pledgor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all cash and Deposit Accounts;
(iv) all Documents;
(v) all Equipment;
(vi) all Fixtures;
(vii) all General Intangibles (including, without limitation, all Intellectual
Property);
(viii) all Instruments (other than Pledged Debt which is governed by Article
II);
(ix) all Inventory and all other Goods not otherwise described above;
-10-



--------------------------------------------------------------------------------



(x) all Investment Property (other than the Pledged Collateral, which is
governed by Article II);
(xi) all Letters of Credit and Letter of Credit Rights;
(xii) all Commercial Tort Claims individually in excess of $15,000,000, as
described on Schedule IV (as may be supplemented from time to time pursuant to
Section 3.4 or the Supplement hereto in the form of Exhibit I);
(xiii) all books and records, customer lists, credit files, programs, printouts
and other computer materials and records pertaining to the Article 9 Collateral;
and
(xiv) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents with respect to Collateral need not be satisfied with respect
to, the Excluded Property or the Excluded Securities.
(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant United States jurisdiction any
initial financing statements (including fixture filings) with respect to the
Article 9 Collateral and the Pledged Collateral or any part thereof and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code or its equivalent in each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the Security Interest in the Collateral granted under this
Agreement, including describing such property as “all assets” or “all personal
property” or words of similar effect. Each Pledgor agrees to provide such
information to the Collateral Agent promptly upon request.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor in such Pledgor’s Patents, Trademarks and
Copyrights, without the signature of such Pledgor, and naming such Pledgor or
the Pledgors as debtor or debtors and the Collateral Agent as secured party.
(c) The security interest granted hereunder is security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Pledgor with respect to or arising
out of the Collateral.
(d) Notwithstanding anything to the contrary in this Agreement, in no event
shall (A) any control agreements or control, lockbox or similar agreements or
arrangements be required with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Collateral Agent to the extent required by Article
II), (B) any
-11-



--------------------------------------------------------------------------------



landlord, mortgagee and bailee waivers be required or (C) notices be sent to
account debtors or other contractual third parties unless an Event of Default
has occurred and is continuing.

SECTION 3.2. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent, for the benefit of the Secured
Parties, that:
(a) Each Pledgor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, except
where the failure to have such rights and title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and has
full power and authority to grant to the Collateral Agent the Security Interest
in such Article 9 Collateral pursuant hereto, and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement (or any
supplement hereto, as applicable), without the consent or approval of any other
person as of the Closing Date other than any consent or approval that has been
obtained and is in full force and effect or has otherwise been disclosed herein
or in the Credit Agreement.
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. Except as provided in Section 5.10 of the Credit Agreement or in the
definition of “Collateral and Guarantee Requirement” contained therein, the
Uniform Commercial Code financing statements or other appropriate filings,
recordings or registrations containing a description of the Collateral that have
been prepared for filing in each governmental, municipal or other office
specified in the Perfection Certificate constitute all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, United States registered Trademarks and United States registered
Copyrights) that are necessary as of the Closing Date to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Collateral in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Except as provided in Section 5.10 of
the Credit Agreement, each Pledgor represents and warrants that the Notices of
Grant of Security Interest in Intellectual Property executed by the applicable
Pledgors containing descriptions of all Article 9 Collateral that consists of
United States federally issued Patents (and Patents for which United States
federal registration applications are pending), United States federally
registered Trademarks (and Trademarks for which United States federal
registration applications are pending) and United States federally registered
Copyrights (and Copyrights for which United States federal registration
applications are pending) have been delivered to the Collateral Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to protect the validity of and to establish a
legal, valid and perfected security interest (or, in the case of Patents and
Trademarks, notice thereof) in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property described in such Notices of Grant of Security Interest in
Intellectual Property as of the Closing Date in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of United States federally
issued, registered or pending Patents, Trademarks and Copyrights acquired or
developed after the Closing Date).
-12-



--------------------------------------------------------------------------------



(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.2(b), as of the
Closing Date a perfected security interest in all Article 9 Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) a security interest that shall be perfected
in all Article 9 Collateral in which a security interest may be perfected upon
the receipt and recording of the Notices of Grant of Security Interest in
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, upon the making of such filings
with such offices. The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral other than Permitted Liens.
(d) The Collateral is owned by the Pledgors free and clear of any Lien, other
than Permitted Liens. None of the Pledgors has filed or consented to the filing
of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Collateral, (ii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
for the benefit of a third party or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.
(e) No Pledgor holds any Commercial Tort Claim individually reasonably estimated
to exceed $15,000,000 as of the Closing Date except as indicated on Schedule IV.
(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to each Pledgor’s knowledge:
(i) The Intellectual Property Collateral set forth on Schedule III includes a
true and complete list of all of the issued and applied for United States
federal Patents, registered and applied for United States federal Trademarks and
United States federal registered Copyrights owned by such Pledgor as of the date
hereof (other than Excluded Property).
(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
current uses of any item of Intellectual Property Collateral that would be
expected to lead to such item becoming invalid or unenforceable, except as would
not reasonably be expected to have a Material Adverse Effect.
(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, (A) such Pledgor has made or performed all commercially reasonable acts,
including, without limitation, filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States, and (B) such Pledgor has used proper statutory notice in connection with
its use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral.
-13-



--------------------------------------------------------------------------------



(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received a notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) such Pledgor is not in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.
(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

SECTION 3.3. Covenants.
(a) Each Pledgor agrees promptly to notify the Collateral Agent of any change in
(i) its corporate or organization name, (ii) its identity or type of
organization, (iii) its organizational identification number or (iv) its
jurisdiction of organization. Each Pledgor agrees not to effect or permit any
change referred to in the first sentence of this clause (a) unless all filings
have been made, or will have been made within any applicable statutory period,
under the Uniform Commercial Code or its equivalent in any applicable
jurisdiction that are required in order for the Collateral Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral in which a security interest may be perfected by
such filing, for the benefit of the Secured Parties.
(b) Subject to any rights of such Pledgor to Dispose of Collateral provided for
in the Loan Documents, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Collateral against all persons and to
defend the security interest of the Collateral Agent granted hereunder, for the
benefit of the Secured Parties, in the Collateral and the priority thereof
against any Lien that is not a Permitted Lien.
(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect, defend and perfect the security
interest granted hereunder and the rights and remedies created hereby, including
the payment of any fees and taxes together with any interest and penalties, if
any, required in connection with the execution and delivery of this Agreement
and the granting of the security interest granted hereunder and the filing of
any financing statements (including fixture filings) or other documents in
connection herewith or therewith, all in accordance with the terms hereof and
the terms of the Credit Agreement. Without limiting the generality of the
foregoing, each Pledgor hereby authorizes the Collateral Agent, with prompt
notice thereof to the Pledgors, to supplement this Agreement by supplementing
Schedule III or adding additional schedules hereto to specifically identify any
asset or item that may constitute a material issued or applied for United States
federal Patent, material registered or applied for United States Trademark or
material registered United States federal Copyright; provided that any Pledgor
shall have the right, exercisable within 90 days after the Borrower has been
notified by the Collateral Agent of the specific identification of such Article
9 Collateral (or such later date as the Collateral Agent may agree in its sole
discretion), to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Pledgor hereunder with respect to
such Article 9 Collateral. Each Pledgor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9
-14-



--------------------------------------------------------------------------------



Collateral within 45 days after the date it has been notified by the Collateral
Agent of the specific identification of such Article 9 Collateral (or such later
date as the Collateral Agent may agree in its sole discretion).
(d) After the occurrence and during the continuance of an Event of Default, each
Pledgor will permit any representatives designated by the Collateral Agent or
any Secured Party (pursuant to a request made through the Collateral Agent), at
reasonable times upon reasonable prior notice, (i) to inspect the Collateral
(including to verify under reasonable procedures the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Collateral), and including, in the case of Accounts or Article 9 Collateral in
the possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification, (ii) to examine and make copies of the records of such Pledgor
relating to the Collateral and (iii) to discuss the Collateral and related
records of such Pledgor with, and to be advised as to the same by, such
Pledgor’s officers and employees. The Collateral Agent shall have the right to
share any information it gains from such inspection or verification with any
Secured Party, subject to Section 9.16 of the Credit Agreement.
(e) The Collateral Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Pledgor fails
to do so as required by the Credit Agreement or this Agreement, and each Pledgor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable and documented payment made or any reasonable and documented
out-of-pocket expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 3.3(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Collateral Agent and the Secured
Parties from and against any and all liability for such performance.
(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral owned by it or in which it has an
interest or shall grant any other Lien in respect of the Collateral owned by it
or in which it has an interest, except as not prohibited by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Collateral owned by it or in which it has an interest, except as not
prohibited by the Credit Agreement or any Intercreditor Agreement.
(h) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of the Collateral under policies of insurance, endorsing the
name of such Pledgor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium in whole or part relating thereto,
the Collateral Agent may,
-15-



--------------------------------------------------------------------------------



without waiving or releasing any obligation or liability of the Pledgors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 3.3(h),
including reasonable and documented attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Pledgors
to the Collateral Agent and shall be additional Secured Obligations secured
hereby.
(i) Each Pledgor shall keep and maintain, in all material respects, complete,
accurate and proper books and records with respect to the Collateral owned by
such Pledgor, and, after the occurrence and during the continuance of an Event
of Default, furnish to the Collateral Agent such reports relating to the
Collateral as the Collateral Agent shall from time to time reasonably request.

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Security Interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments (other than debt obligations which constitute Pledged
Debt which is governed by Article II and checks received and processed in the
ordinary course of business) or Tangible Chattel Paper, in each case evidencing
an individual amount in excess of $5,000,000, such Pledgor shall promptly (and
in any event within 50 days of its acquisition or such longer period as the
Collateral Agent may permit in its sole discretion) endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $15,000,000,
such Pledgor shall promptly (and in any event within 50 days of its acquisition
or such longer period as the Collateral Agent may permit in its sole discretion)
notify the Collateral Agent thereof in a writing signed by such Pledgor,
including a summary description of such claim, and deliver to the Collateral
Agent in writing a supplement to Schedule IV including such description.
(c) Letter-of-Credit Rights. Each Pledgor will, upon the Collateral Agent’s
request, use commercially reasonable efforts to cause each issuer of a letter of
credit in an amount in excess of $5,000,000, to consent to the assignment of
proceeds of the letter of credit in order to give the Collateral Agent control
of the letter-of-credit rights to such letter of credit.

SECTION 3.5. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as not prohibited by the Credit Agreement:
(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the normal conduct of such Pledgor’s business may become prematurely
invalidated, abandoned, lapsed or dedicated to the public.
(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use
and (ii) maintain the quality of products and services offered under such
Trademark in a manner consistent with the operation of such Pledgor’s business.
-16-



--------------------------------------------------------------------------------



(c) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
United States federally issued or applied for Patent, United States federally
registered or applied for Trademark or United States federally registered
Copyright material to the normal conduct of such Pledgor’s business may
imminently become abandoned, lapsed or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of any
country, regarding such Pledgor’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.
(d) Each Pledgor, either by itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis (with any
such notification to be included in an updated Perfection Certificate required
pursuant to Section 5.04(f) of the Credit Agreement) of each application for, or
registration or issuance of, any Patent or Trademark with the United States
Patent and Trademark Office and each registration of any Copyright with the
United States Copyright Office filed by or on behalf of, or issued to, or
acquired by, any Pledgor during the preceding 12-month period and (ii) upon the
reasonable request of the Collateral Agent, execute, deliver and file with the
United States Patent and Trademark Office and/or United States Copyright Office,
as applicable, any and all agreements, instruments, documents and papers
necessary, or as reasonably requested by the Collateral Agent, to evidence the
Collateral Agent’s Security Interest in such Patent, Trademark or Copyright and
the perfection thereof; provided that any such Patent, Trademark or Copyright
created or acquired after the Closing Date shall automatically become subject to
the Security Interest and constitute Collateral to the extent such would have
constituted Collateral if owned at Closing Date without further action by any
party.
(e) Each Pledgor shall exercise its reasonable business judgment consistent with
its past practice in any proceeding before the United States Patent and
Trademark Office or the United States Copyright Office with respect to
maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of such Pledgor’s business and to maintain (i) each United
States federally issued Patent that is material to the normal conduct of such
Pledgor’s business and (ii) the registrations of each United States federally
registered Trademark and each United States federally registered Copyright, in
each case that is material to the normal conduct of such Pledgor’s business,
including, when applicable and necessary in such Pledgor’s reasonable business
judgment, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.
(f) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been materially infringed, misappropriated or
diluted by a third party, such Pledgor shall promptly notify the Collateral
Agent and shall, if such Pledgor deems it necessary in its reasonable business
judgment, promptly sue and recover any and all damages, and take such other
actions as are reasonably appropriate under the circumstances.
(g) Upon and during the continuance of an Event of Default, at the request of
the Collateral Agent, each Pledgor shall use commercially reasonable efforts to
obtain all requisite consents or approvals from each licensor under each
Copyright License, Patent License or Trademark License to effect the assignment
or sub-license of all such Pledgor’s right, title and interest thereunder to (in
the Collateral Agent’s sole discretion) the designee of the Collateral Agent or
the Collateral Agent; provided,
-17-



--------------------------------------------------------------------------------



however, that nothing contained in this Section 3.5(g) should be construed as an
obligation of any Pledgor to incur any costs or expenses in connection with
obtaining such approval.

ARTICLE IV 

Remedies

SECTION 4.1. Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of any applicable Intercreditor Agreement, the
Collateral Agent may take any action specified in this Section 4.1. Upon the
occurrence and during the continuance of an Event of Default, each Pledgor
agrees to deliver each item of Collateral to the Collateral Agent on demand. It
is agreed that the Collateral Agent shall have the right to take any or all of
the following actions at the same or different times upon the occurrence and
during the continuance of an Event of Default: (a) exercise those rights and
remedies provided in this Agreement, the Credit Agreement or any other Loan
Document, (b) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, cause the Security Interest to become an
assignment, transfer and conveyance of any or all of such Article 9 Collateral
by the applicable Pledgors to the Collateral Agent or to license or sublicense
(subject to any such licensee’s obligation to maintain the quality of the goods
and/or services provided under any Trademark consistent with the quality of such
goods and/or services provided by the Pledgors immediately prior to the Event of
Default), whether general, special or otherwise, and whether on an exclusive or
a nonexclusive basis, and on a royalty-fee basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing or trademark co-existence arrangements to the extent that waivers
thereunder cannot be obtained with the use of commercially reasonable efforts,
which each Pledgor hereby agrees to use) and (c) with or without legal process
and with or without prior notice or demand for performance, take possession of
the Article 9 Collateral and without liability for trespass to the applicable
Pledgor enter any premises where the Article 9 Collateral or any records
relating to the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) or in equity. The
Collateral Agent agrees and covenants not to exercise any of the rights or
remedies set forth in the preceding sentence unless and until the occurrence and
during the continuance of an Event of Default. Without limiting the generality
of the foregoing, each Pledgor agrees that the Collateral Agent shall have the
right, subject to the mandatory requirements of applicable law, to sell or
otherwise Dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery, as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such Disposition of Collateral pursuant to this Section 4.1,
the Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold (other than in violation
of any then-existing licensing or trademark co-existence arrangements to the
extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use). Each such
purchaser at any such Disposition shall hold the property sold absolutely, free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.
-18-



--------------------------------------------------------------------------------



The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the Uniform Commercial Code or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale,
and each Pledgor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the Uniform Commercial Code or its equivalent in
any applicable jurisdiction. At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In the case of any sale of all or
any part of the Collateral made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 4.1, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and Dispose of such
property in accordance with Section 4.2 without further accountability to any
Pledgor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Pledgor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.1 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the Uniform Commercial Code or its equivalent
in other jurisdictions.

SECTION 4.2. Application of Proceeds. The Collateral Agent shall, subject to any
applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral realized through the exercise
by the Collateral Agent of its remedies hereunder, as well as any Collateral
consisting of cash at any time when remedies are being exercised hereunder, as
set forth in Section 2.18(b) of the Credit Agreement.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or
-19-



--------------------------------------------------------------------------------



purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.
If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or other recovery in trust
for the benefit of all other Secured Parties hereunder for re-distribution in
accordance with this Section 4.2.

SECTION 4.3. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as
amended, or any similar federal statute hereafter enacted analogous in purpose
or effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any Disposition of
the Pledged Collateral permitted hereunder. Each Pledgor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
Dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could Dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
Dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect. Each
Pledgor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, subject to the terms of any applicable
Intercreditor Agreement, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, subject to the terms of any applicable Intercreditor
Agreement, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 4.3 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

SECTION 4.4. Collection of Receivables Assets. Subject to any Intercreditor
Agreement, the Collateral Agent may, at any time after the occurrence and during
the continuance of an Event of Default, by giving each Pledgor written notice,
elect to require that any Accounts of any Pledgor be paid directly to the
Collateral Agent for the benefit of the Secured Parties. In such event, each
such Pledgor shall, and shall permit the Collateral Agent to, promptly notify
the account debtors or obligors under the Accounts owned by such Pledgor of the
Collateral Agent’s interest therein and direct such account debtors or obligors
to make payment of all amounts then or thereafter due under such Accounts
directly to the Collateral Agent. Upon receipt of any such notice from the
Collateral Agent, each Pledgor shall, so long as an Event of Default is
continuing, thereafter hold in trust for the Collateral Agent, on behalf of the
Secured Parties, all amounts and proceeds received by it with respect to the
Accounts and other Collateral and promptly deliver to the Collateral Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Collateral Agent
shall hold and apply funds so received as provided by the terms of Sections 4.2
and 4.5 hereof.
SECTION 4.5. Special Collateral Account. Subject to any Intercreditor Agreement,
the Collateral Agent may, at any time after the occurrence and during the
continuation of an Event of Default,
-20-



--------------------------------------------------------------------------------



require all cash proceeds of the Collateral to be deposited in a special
non-interest bearing cash collateral account with the Collateral Agent promptly
after receipt thereof by a Pledgor and held in such cash collateral account as
security for its Secured Obligations. No Pledgor shall have any control
whatsoever over such cash collateral account; provided that the Collateral Agent
shall, at the request of the Borrower, release all funds in such cash collateral
account (less any amounts that have been applied in accordance with the
immediately following sentence) to the applicable Pledgor promptly upon the cure
or waiver of all Events of Default. Subject to any Intercreditor Agreement, the
Collateral Agent may (and shall, at the direction of the Required Lenders), from
time to time, apply the collected balances in said cash collateral account to
the payment of the Secured Obligations then due in accordance with the terms of
Section 4.2 hereof and the terms of any applicable Intercreditor Agreement.

SECTION 4.6. Pledgors’ Obligations Upon Event of Default. Upon the request of
the Collateral Agent after the occurrence and during the continuance of an Event
of Default, each Pledgor will:
(a) Assembly of Collateral. Assemble and make available to the Collateral Agent
the Collateral at a place or places specified by the Collateral Agent that is
reasonably convenient to the Collateral Agent and such Pledgor.
(b) Secured Party Access. Permit the Collateral Agent, by the Collateral Agent’s
representatives and agents, to enter, occupy and use any premises owned or, to
the extent lawful and permitted, leased by any of the Pledgors where all or any
part of the Collateral is located, to take possession of all or any part of the
Collateral, to remove all or any part of the Collateral, and to conduct sales of
the Collateral, without any obligation to pay the Pledgor for such use and
occupancy; provided that the Collateral Agent shall provide the applicable
Pledgor with notice thereof prior to such occupancy or use.

ARTICLE V 

Miscellaneous

SECTION 5.1. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Pledgor shall be given to it in care of the Borrower, with such notice to
be given as provided in Section 9.01 of the Credit Agreement.

SECTION 5.2. Security Interest Absolute. To the extent permitted by law, all
rights of the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Pledgor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of any Loan Document, any other
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from any Loan Document, any Intercreditor Agreement or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Pledgor in respect of
the Secured Obligations or this Agreement (other than a defense of payment in
full or performance of such Secured Obligations (other than contingent
indemnification and reimbursement obligations for which no claim has been
made)).
SECTION 5.3. Limitation By Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable
-21-



--------------------------------------------------------------------------------



provision of law, and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Agreement invalid, unenforceable, in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable law.

SECTION 5.4. Binding Effect; Several Agreements. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as permitted under this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each party
and may be amended, modified, supplemented, waived or released in accordance
with Section 5.9 or 5.15, as applicable.

SECTION 5.5. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement except as permitted by Section 5.4.

SECTION 5.6. Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder by the Pledgors, and the
Collateral Agent and other Indemnitees shall be indemnified by the Pledgors, in
each case of this clause (a), mutatis mutandis, as provided in Section 9.05 of
the Credit Agreement.
(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.6 shall remain operative and in full force and effect
regardless of the resignation of the Collateral Agent, the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.
SECTION 5.7. Collateral Agent Appointed Attorney-in-Fact. Subject to any
Intercreditor Agreement, each Pledgor hereby appoints the Collateral Agent as
the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof, in each case upon the occurrence and during the continuance of
an Event of Default, which appointment is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, subject to
applicable Requirements of Law and any Intercreditor Agreement, the Collateral
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default and reasonable notice by the Collateral Agent to the Borrower
of its intent to exercise such rights, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor: (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to
-22-



--------------------------------------------------------------------------------



sign the name of any Pledgor on any invoice or bill of lading relating to any of
the Collateral; (e) to send verifications of Accounts to any Account Debtor; (f)
to commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (h) to notify, or
to require any Pledgor to notify, Account Debtors to make payment directly to
the Collateral Agent as contemplated by Section 4.4; and (i) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Notwithstanding anything in this
Section 5.7 to the contrary, the Collateral Agent agrees that it will not
exercise any rights under the power of attorney provided for in this Section 5.7
unless an Event of Default shall have occurred and be continuing. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own or their Related Parties’ gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. For the avoidance of doubt, Section 8.03 of the Credit
Agreement shall apply to the Collateral Agent as agent for the Secured Parties
hereunder.

SECTION 5.8. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 5.9. Waivers; Amendment.
(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Collateral Agent and the other Secured Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Pledgor therefrom
shall in any event be effective unless the same shall be permitted by clause (b)
of this Section 5.9, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Collateral Agent or any other Secured Party may have
had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Pledgor or Pledgors with respect to which such
waiver, amendment or modification is to apply, subject to
-23-



--------------------------------------------------------------------------------



any consent required in accordance with Section 9.08 of the Credit Agreement,
and except as otherwise provided in any applicable Intercreditor Agreement. For
the avoidance of doubt, the Collateral Agent is authorized to amend, supplement
or otherwise modify this Agreement without further consent of any Lender in the
circumstances expressly contemplated by the definitions of “Junior Liens” or
“Other First Liens” in the Credit Agreement. The Collateral Agent may
conclusively rely on a certificate of an officer of the Borrower as to whether
any amendment contemplated by this Section 5.9(b) is permitted.
(c) Notwithstanding anything to the contrary contained herein, the Collateral
Agent may (in its sole discretion) grant extensions of time or waivers of the
requirement for the creation or perfection of security interests in or the
obtaining of insurance (including title insurance) or surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Pledgors on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect in any jurisdiction, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby as to such jurisdiction, and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 5.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.4. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14. Jurisdiction; Consent to Service of Process.
(a) Each Pledgor hereby irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party to this Agreement or any Affiliate thereof, in any way relating
to this Agreement or the transactions relating hereto, in any forum other than
the courts of
-24-



--------------------------------------------------------------------------------



the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court of the Southern District of New York sitting in
New York County, Borough of Manhattan, and any appellate court from any thereof,
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Collateral Agent or any other Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Pledgor or its properties in the courts of any jurisdiction.
(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in clause (a) of this Section 5.14. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 5.15. Termination or Release. In each case subject to the terms of any
Intercreditor Agreement:
(a) This Agreement and the pledges made by the Pledgors herein and all other
security interests granted by the Pledgors hereby shall automatically terminate
and be released upon the occurrence of the Termination Date.
(b) A Pledgor shall automatically be released from its obligations hereunder if
(i) such Pledgor is released from its obligations under the Guarantee Agreement
in accordance with Section 9.18(a)(v) of the Credit Agreement and/or (ii) the
Security Interest in any portion of the Collateral shall be automatically
released upon the occurrence of any of the circumstances set forth in Section
9.18(a) of the Credit Agreement (other than Section 9.18(a)(v) thereof) with
respect to such portion of the Collateral, in the case of each of preceding
subclauses (i) and (ii), in accordance with the requirements of such Section (or
clause thereof, as applicable), and all rights to the applicable Collateral
shall revert to any applicable Pledgor.
(c) The Security Interest in any portion of the Collateral shall be
automatically released upon such portion of the Collateral becoming Excluded
Property or Excluded Securities (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by a Responsible Officer of the
Borrower upon its reasonable request without any further inquiry).
(d) In connection with any termination or release pursuant to this Section 5.15,
the Collateral Agent shall execute and deliver to any Pledgor all documents that
such Pledgor shall reasonably request to evidence such termination or release
(including Uniform Commercial Code termination statements), and will duly assign
and transfer to such Pledgor any of such released Collateral that is in the
possession of the Collateral Agent and has not theretofore been sold or
otherwise applied or released pursuant to this Agreement; provided that the
Collateral Agent shall not be required to execute any such document on
-25-



--------------------------------------------------------------------------------



terms which, in the Collateral Agent’s reasonable opinion, would expose the
Collateral Agent to liability or create any obligation or entail any consequence
other than such termination or release without representation or warranty. Any
execution and delivery of documents pursuant to this Section 5.15 shall be made
without recourse to or warranty by the Collateral Agent. In connection with any
release pursuant to this Section 5.15, the applicable Pledgor shall be permitted
to take any action in connection therewith consistent with such release
including, without limitation, the filing of Uniform Commercial Code partial
release amendments or termination statements, as applicable, in each case, as
may be reasonably acceptable to the Collateral Agent with respect to the
released portion of the Collateral. Upon the receipt of any necessary or proper
instruments of termination, satisfaction or release prepared by the Borrower,
the Collateral Agent shall execute, deliver or acknowledge such instruments or
releases to evidence the release of any Collateral permitted to be released
pursuant to this Agreement; provided that the Collateral Agent shall not be
required to execute, deliver or acknowledge any such document on terms which, in
the Collateral Agent’s reasonable opinion, would expose the Collateral Agent to
liability or create any obligation or entail any consequence other than such
termination or release without representation or warranty. The Pledgors agree to
pay all reasonable and documented out-of-pocket expenses incurred by the
Collateral Agent (and its representatives and counsel) in connection with the
execution and delivery of such release documents or instruments.

SECTION 5.16. Additional Subsidiaries. Upon execution and delivery by any
Subsidiary that is required or permitted to become a party hereto by Section
5.10 of the Credit Agreement or the Collateral and Guarantee Requirement of the
Credit Agreement of an instrument substantially in the form of Exhibit I hereto
(or another instrument reasonably satisfactory to the Collateral Agent and the
Borrower), such Subsidiary shall become a Pledgor hereunder with the same force
and effect as if originally named as a Pledgor herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Agreement. The rights and obligations of each party to this Agreement
shall remain in full force and effect notwithstanding the addition of any new
party to this Agreement.

SECTION 5.17. General Authority of the Collateral Agent.
(a) By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (i) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (ii) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provision of this Agreement and
such other Security Documents against any Pledgor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Pledgor’s obligations
with respect thereto, (iii) to agree that it shall not take any action to
enforce any provisions of this Agreement or any other Security Document against
any Pledgor, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or thereunder except as expressly provided in
this Agreement or any other Security Document and (iv) to agree to be bound by
the terms of this Agreement and any other Security Documents and any applicable
Intercreditor Agreement then in effect.
(b) Each Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by Article VIII of the
Credit Agreement, any applicable Intercreditor Agreement and such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Pledgors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the applicable Secured Parties
with full and valid authority so to act or
-26-



--------------------------------------------------------------------------------



refrain from acting, and no Pledgor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
(c) It is expressly understood and agreed that the obligations of the Collateral
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and Article VIII of the Credit Agreement.
The Collateral Agent shall act hereunder on the terms and conditions set forth
herein and in Article VIII of the Credit Agreement.

SECTION 5.18. Subject to Intercreditor Agreements; Conflicts. Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and (ii) the exercise of any right or remedy by the Collateral Agent
hereunder or the application of proceeds (including insurance and condemnation
proceeds) of any Collateral, in each case, are subject to the limitations and
provisions of any applicable Intercreditor Agreement to the extent provided
therein. In the event of any conflict between the terms of such applicable
Intercreditor Agreement and the terms of this Agreement, the terms of such
applicable Intercreditor Agreement shall govern.

SECTION 5.19. [Reserved].

SECTION 5.20. Person Serving as Collateral Agent. On the Closing Date, the
Collateral Agent hereunder is the Administrative Agent. Written notice of
resignation by the Administrative Agent under the Credit Agreement pursuant to
the Credit Agreement shall also constitute notice of resignation as the
Collateral Agent under this Agreement. Upon the acceptance of any appointment as
the Administrative Agent under the Credit Agreement by a successor, that
successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Collateral Agent pursuant hereto.
The Collateral Agent immediately prior to any change in Collateral Agent
pursuant to this Section 5.20 (the “Prior Collateral Agent”) shall be deemed to
have assigned all of its rights, powers and duties hereunder to the successor
Collateral Agent determined in accordance with this Section 5.20 (the “Successor
Collateral Agent”) and the Successor Collateral Agent shall be deemed to have
accepted, assumed and succeeded to such rights, powers and duties. The Prior
Collateral Agent shall cooperate with the Pledgors and such Successor Collateral
Agent to ensure that all actions are taken that are necessary or reasonably
requested by the Successor Collateral Agent to vest in such Successor Collateral
Agent the rights granted to the Prior Collateral Agent hereunder with respect to
the Collateral, including (a) the filing of amended financing statements in the
appropriate filing offices, (b) to the extent that the Prior Collateral Agent
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the Uniform Commercial Code or its equivalent in any other
applicable jurisdiction) (or any similar concept under foreign law) over
Collateral pursuant to this Agreement or any other Security Document, the
delivery to the Successor Collateral Agent of the Collateral in its possession
or control together with any necessary endorsements to the extent required by
this Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Prior Collateral Agent, and at the sole cost and expense of the
Pledgors.
SECTION 5.21. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Pledgors in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit under the Credit Agreement, regardless of any investigation made by or on
behalf of any Secured Party or any other person and notwithstanding that any
Secured Party or any other person may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered
-27-



--------------------------------------------------------------------------------



or any credit is extended under the Credit Agreement, and shall continue in full
force and effect until the Termination Date.

SECTION 5.22. Secured Cash Management Agreements and Secured Hedge Agreements.
No Secured Party that obtains the benefit of this Agreement shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or otherwise in respect of the Collateral (including, without
limitation, the release or impairment of any Collateral) other than in its
capacity as a Lender, an Issuing Bank or the Administrative Agent, and, in any
such case, only to the extent expressly provided in the Loan Documents,
including, without limitation, Article VIII of the Credit Agreement. Each
Secured Party not a party to the Credit Agreement that obtains the benefit of
this Agreement shall be deemed to have acknowledged and accepted the appointment
of the Administrative Agent pursuant to the terms of the Credit Agreement,
including, without limitation, under Article VIII of the Credit Agreement.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


EDGEWELL PERSONAL CARE COMPANY


By:  /s/ Daniel Sullivan
Name: Daniel Sullivan  
Title: Chief Financial Officer


EDGEWELL PERSONAL CARE BRANDS, LLC
EDGEWELL PERSONAL CARE, LLC
EDGEWELL PERSONAL CARE TAIWAN LTD.
JACK BLACK, L.L.C.
PLAYTEX MANUFACTURING, INC.
PLAYTEX PRODUCTS, LLC
SCHICK MANUFACTURING, INC.
SUN PHARMACEUTICALS, LLC
TANNING RESEARCH LABORATORIES, LLC
EDGEWELL PERSONAL CARE MIDDLE EAST, INC.


By:  /s/ Daniel Sullivan
Name: Daniel Sullivan  
Title: Chief Financial Officer
-28-



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Collateral Agent


By:  /s/ Jeremy L. Webb
Name: Jeremy L. Webb  
Title: AVP
-1-

